Citation Nr: 1014664	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of head 
injury (now claimed as headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of a head 
injury (now claimed as headaches) finding that the Veteran 
had not submitted new and material evidence to reopen the 
claim.  The Veteran testified at an RO hearing in February 
2007.  A transcript of the hearing is of record.

The Board reopened the claim in July 2009 finding that the 
Veteran had submitted new and material evidence to reopen the 
claim, but remanded the claim on the merits, for provision of 
a VA examination from a qualified physician.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of head 
injury in service.  The record shows that he has complained 
of headaches since a head injury in service.  Current VA 
medical evidence shows on computed tomography (CT) 
examination in December 1999 and magnetic resonance imaging 
(MRI) examination in March 2005 that the Veteran's brain has 
mild diffuse cerebral atrophy, most pronounced in the frontal 
lobes and chronic ischemic changes in the periventricular 
white matter.  The Board remanded this case in July 2009 so 
that a medical opinion from a VA neuropsychiatrist could be 
provided.

The Board remand noted that a August 2006 VA examination 
report was considered flawed because it was based on the fact 
that the Veteran's MRI was unremarkable when, in fact, the 
March 2005 MRI and December 1999 CT showed mild diffuse 
cerebral atrophy, most pronounced in the frontal lobes.  The 
examiner also noted that the Veteran had not complained of 
headaches for 50 years, when, in fact, the claims file shows 
the Veteran has complained of headaches (and has filed 
service connection claims for residuals of a head injury) 
since his discharge from service in 1956.

For these reasons, the Board found that another examination 
was necessary by an appropriately qualified physician to 
provide all necessary clinical studies to determine the 
Veteran's present MRI and CT findings and then determine 
whether it is at least as likely as not that the current 
findings are related to his head injury in 1955.

A July 2009 VA examination was provided.  The examiner 
commented that a neuropsychiatrist was not available at the 
facility at that time and that he was asked by his supervisor 
to complete the examination.  The examiner went through and 
documented the extensive history of the Veteran's head 
injury, subjective complaints, and current diagnoses on MRI 
and CT reports.  The examiner noted that the MRI scanning 
previously conducted showed diffuse cerebral atrophy most 
pronounced in the frontal lobes with chronic ischemic changes 
in the periventricular white matter.  The examiner also noted 
that previous CT examination showed moderate dilatation of 
the lateral ventricles out of keeping with normal-appearing 
sylvian fissures and cortical sulci.  The examiner then found 
that the Veteran's left sided-headaches, which occurred only 
at night while he was sleeping, did not appear to be clearly 
traumatic in origin.  The examiner noted that the Veteran had 
tried several different medications for the headache but none 
of them had worked.  Now, the headache was controlled by 
Tramadol only.  It was the examiner's opinion that the 
headaches on the left side occurring while sleeping only were 
not related to the head injury.  Also, the examiner commented 
that on review of the claims file, it was noted that he had 
complained of pain in the right side of his head and on 
present examination, he was complaining of pain in the left 
side of the head.

The July 2009 examination is considered inadequate because 
the examiner did not offer a rationale for why the headaches 
were not related to the head injury in service.  The examiner 
also did not explain why the headaches did not appear to be 
clearly traumatic in origin.    

A medical opinion that includes only data and conclusions is 
accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  

Based on the Veteran's history of a significant head injury 
in service that resulted in disorientation and prolonged 
treatment, the subjective complaints of headaches since 
service, and the current findings on CT and MRI examinations, 
a more probative opinion is necessary to resolve this claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
neuropsychiatric examination by an 
appropriately qualified physician to 
obtain an opinion as to whether the 
Veteran's current headache disability is 
related to his head injury in service.  If 
necessary, refer the Veteran to a fee-
based provider.

a)  First, the examiner should perform all 
necessary clinical studies including MRI 
and CT scans of the Veteran's brain to 
determine the present diagnoses.

b)  Second, the examiner should determine 
whether any of the diagnoses found on MRI 
and CT examination and/or the subjective 
complaints of headaches since service are 
at least as likely as not (50 percent 
chance or greater) related to the 
Veteran's head injury in service.

The claims file must be reviewed in 
entirety in conjunction with the 
examination, including all relevant 
history of the Veteran dating back to his 
head injury in 1955 up to the December 
1999 CT scan showing mild diffuse cerebral 
atrophy and the March 2005 MRI showing 
more specifically mild diffuse cerebral 
atrophy, most pronounced in the frontal 
lobes and chronic ischemic changes in the 
periventricular white matter, in addition 
to all the more recent medical records 
including the August 2006 VA examination 
and a May 2007 report that the Veteran 
accidently hit his left forehead with a 
wrench and went to the emergency room.

If the examiner concludes that the 
headaches, which have been complained of 
since active service, are not related to 
service, the examiner is to opine as to 
their likely etiology.

A complete and cogent rationale for all 
opinions must be provided.

2.  Thereafter, any additional development 
deemed necessary should be provided.  If 
the claim remains denied, issue the 
Veteran a supplemental statement of the 
case addressing the matter and why it is 
denied and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



